 McCLINTOCK MARKET. INC.McClintock Market, Inc. Employer-Petitioner andRetail Food Store Employees Local 322. Case 17-RM-634August 22. 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn May 4, 1979, the Regional Director for Region17 issued a Decision and Order in this case in whichhe found that the Union had effectively disclaimed itsinterest in representing the Employer's employees,and, accordingly, that the Union's current picketingdoes not evince a present demand for recognition.Concluding that there was no question concerningrepresentation, the Regional Director dismissed theEmployer's election petition. Thereafter, the Em-ployer, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, filed a request for review of theRegional Director's decision. On May 31, 1979, theNational Labor Relations Board granted the requestfor review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.For the following reasons we find, contrary to theRegional Director, that the Union's course of conductis tantamount to a present demand for recognition,and we shall reinstate the petition.I. The Employer has operated a single retail foodstore in Neosho, Missouri, for a number of years andsince November 1978 has been at its present loca-tion.' The store employs approximately 35 people.On March 9, 1979, three union pickets appeared atthe Employer's store. They displayed signs whichread:STOPDON'T SHOPTHIS STORE DOES NOTHAVE A CONTRACT WITHRETAIL STORE EMPLOYEESUNION 322 AFL-CIOI With the exception of a 1965 election among the Employer's employees.which the Retail Clerks Union lost. there is no history of union activity at theEmployer's store prior to the Union's current picketing.Two pickets reappeared the following day, March 10.Thereafter, two persons picketed the store on March16, 17, 29, 30; and on April 5, 6, 12, 13, 19, and 20.2On April 10, Tom McClintock, the sole owner ofthe store, telephoned Jack Gray. a union representa-tive, to inquire about the picketing. Gray suggestedthat they meet to discuss the situation. During theirconversation McClintock inquired, "what would ittake to remove the pickets." Gray replied that theUnion would remove the pickets once the Employersigned a contract. McClintock then stated that "wewould like to have an election." Gray responded thatthe Union was not interested in an election. Gray andMcClintock agree to meet on April 12.McClintock and one of his sons met with Gray andanother union representative on April 12. McClintockagain inquired about the purpose of the picketing.Gray replied, "we are informing the public that youremployees are not paid standard wages that the unionclerks get in this area." McClintock then asked Graywhat had to be done to stop the picketing. Gray re-sponded that the Union wanted McClintock "to signa contract with the Clerks Union 322." McClintockinquired whether the Union was "willing to have anelection." Gray answered that the Union was not in-terested in an election and requested that McClintocksend his employees to the Union's office for the pur-pose of signing authorization cards. Once half of thestore's employees signed cards, Gray continued, hewould present them to McClintock, and he couldthen sign a contract. The discussion continued for ashort while, touching upon such matters as the com-position of the bargaining unit and the payment ofunion dues. Since this meeting there has been no di-rect communication between the parties.On April 18 the Employer filed the instant petition.The next day union representative Gray informed theHearing Officer, who had telephoned to schedule therepresentation hearing, that the Union was not inter-ested in representing the Employer's employees anddid not intend to attend the hearing. On April 20 theHearing Officer sent Gray a letter confirming the tele-phone conversation.The representation hearing was held on April 25.The Union did not attend. Finding no union conductsince April 19 inconsistent with its disclaimer and re-lying primarily on the Board's recent decision inJohn's Valley Foods,3the Regional Director dismissedthe petition. Given the particular circumstances ofthis case we disagree with the Regional Director's2 The Employer alleges in its request for review that the picketing hascontinued at least until May 9. the date that the request for review wasmailed.3237 NLRB 425 (1978).244 NLRB No. 85555 D[E(ISIONS 01: NATIONAL IABOR RELATIONS BOARDconclusion that the Union's object is not immediaterecognition.Prior to the Hearing Officer's April 19 telephoneconversation with Union Representative Cray therecan be no doubt that the Union was seekirg immedi-ate recognition. Strong evidence of the Union's recog-nitional object. at least prior to the April 19 telephonerenunciation, are the April 10 and 12 union demandsthat the Employer sign a contract. That the Unionmay also have intended to inform the public of theEmployer's alleged substandard wages and workingconditions does not negate the recognitional objectiveof the Union's activity. Consistent with this view isthe Regional Director's implicit finding that theUnion's conduct prior to April 19 was of a proscrip-tive nature. Moreover, it is significant that there is noevidence that the Union has ever investigated theEmployer's wage scale or employment conditions.This consideration undermines the notion that theUnion harbors a legitimate area standards objective.4Nonetheless, the Regional Director found that theApril 19 disclaimer, reinforced by the Union's failureto appear at the hearing,5effectively withdrew theUnion's demand for recognition.While the Board has long recognized that a claimfor immediate recognition is not irrevocable, it hasalso emphasized that a withdrawal of claim is noteffectuated by a simple expedient of its declaration.6Thus, when a disclaimer has followed a present de-mand for recognition by several days and picketingcontinues without interruption following the dis-claimer, the Board has refused to credit the dis-claimer.7However, when a union follows a disclaimerwith the cessation of picketing for a significant periodof time and engages in no other conduct inconsistentwith its disavowal of representative interest, theBoard has been more inclined to conclude that theunion has abandoned its present recognitional objec-tive. This was the situation in John's Valley Foods,supra. There the union, whose picketing had been en-joined by a Federal district court, resumed picketing4 United Brotherhood ofCarpenters and Joiners oJ America. Local vNo. 1245,A 11. (10 (Aew Mexico Properties, Inc.). 229 N LRB 236. 240 (19771.5 To support this proposition the Regional Director relies on JosephineFurniturre (ompan, Inc., 172 NLRB 404 (1968). There an employer ques-tioned the continuing majority status of a union which had earlier beenvoluntarily recognized. The Board construed the union's failure to appear ata hearing. in conjutnction with its failure to act to effectuate its representativestatus since its recognition. as either abandonment of its representative statusor a disclaimer. We therefore view that case as inapposite. Under the circum-stances of this case we attach no significance to the Union's failure to partici-pate in the hearing.I Kenneth Wong. Ileno Limi, Harrv Lim, rook Lim, and Robert Lim. (Co,-partnerv dl/b/a Capitol Market No. 1, etc. 145 NLRB 1430 (1964).Id; Allen & O'ltara Investments. Inc. d/b/l Holidav Inn of Providence-Downtomn. 179 NI.RB 337 (1969).approximately I month after the court's order, usingplacards and distributing leaflets disclaiming any rec-ognitional object and containing verbatim languagesuggested by the district court. Because the union'sconduct conformed with the court's decree, there hadbeen a substantial hiatus following the injunction.and there had been no communication between theparties regarding the union's postinjunctive picketingthe Board was unable to conclude that the union'sactivity was tantamount to a present demand for rec-ognition.Here, by contrast, there has been no hiatus. Thedisclaimer followed by only a few days a union de-mand that the Fmployer enter into a contract. Fur-ther, there is no evidence that the Union has distrib-uted leaflets advising the public of the purpose of thepicketing or that the Union has ever investigated theEmployer's wage scale and working conditions. Norhas the Union ever unequivocally conveyed to theEmployer that it is not interested in immediate recog-nition.8In conclusion, we are persuaded that theUnion's objective is immediate recognition. To con-clude otherwise we would have to find the Union'snaked declaration a valid disclaimer. Instead, theUnion's demands for a contract to remove the pick-ets, in the context of continued picketing and the ab-sence of other evidence that the Union has truthfullyrenounced its immediate recognitional objective.leads us to conclude that the disclaimer does not re-move the claim for recognition, and that a questionconcerning representation exists among the Employ-er's employees.2. The labor organization involved is a labor or-ganization within the meaning of Section 2(5) of theAct.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. We find that the following employees of the Em-ployer constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(c)(1) of the Act:All full and part-time employees of the Em-ployer employed at its Neosho, Missouri, retailfood store excluding meat department and officeclerical employees, the store manager, guards,professional employees and all other supervisorsas defined in the Act.9I(tf. Moarino'v Complete Hone Furilshing.s. 145 NLRB 604 (1963).'This unit description is essentially as described in the petition and inaccord with the position taken by the Employer at the hearing. The Unionhas expressed no opinion regarding the composition o the appropriate unit556 McCI.INTOCK MARKET. IN(. 557[Direction of Election and Excelsior footnote NLRB 1250 l977: Alen& Ollara lnir'ernn , 11i sipra (lnilen ilththe Employer's positon. the ,wner's son Mark is excluded as h;l ing inter-omitted from publication.] ests allied with management Charles McClintock, another son. i, excludedon the hasis that he possesses acknowledged supervisory authorilt. Further.the owner's wife. Mary. is excluded from the unit, and the Emplocer agreedThe exclusion of the meat department and office clerical employees is consis- that Marada McClintick, Charles' wife. should he excluded a aIn officetent with Board precedent. C & E Srore. Inc. C & F SiXpenra/et Dlsrion. 229 clerical emploee